16 So.3d 897 (2009)
Charles M. VAUGHT, Jr., Appellant,
v.
Walter A. McNEIL, Secretary, Florida Department of Corrections, Appellee.
No. 1D08-3739.
District Court of Appeal of Florida, First District.
July 24, 2009.
Rehearing Denied September 8, 2009.
Charles M. Vaught, Jr., pro se, Appellant.
Bill McCollum, Attorney General, and Joe Belitzky, Senior Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Appellant raises three issues on appeal. We affirm as to two issues but remand to the trial court to amend its order to indicate it is without prejudice to appellant's right to file an amended complaint on the declaratory judgment and to effectuate appropriate process pursuant to Florida Rule of Civil Procedure 1.070(j).
WOLF, WEBSTER, and CLARK, JJ., concur.